Citation Nr: 9923671	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-05 567A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post total left knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1962 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.  The appellant is 
currently under the jurisdiction of the Boise, Idaho RO.    

The Board notes that in an April 1999 rating action, the RO 
denied the appellant's claim of entitlement to an increased 
(compensable) rating for right ear hearing loss. There is no 
indication from the information of record that the appellant 
filed a Notice of Disagreement (NOD).  Accordingly, this 
issue is not before the Board for appellate consideration. 


FINDINGS OF FACT

The appellant's service-connected status post total left knee 
replacement is manifested by objective findings of left knee 
pain and weakness, a range of left knee motion from zero 
degree of extension to 135 degrees of flexion, and x-ray 
evidence of no detectable complications.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post total left knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
status post left medial meniscectomy in a November 1970 
rating action.  At that time, the RO primarily based its 
decision on the appellant's service medical records and the 
results of a September 1970 VA examination.  The appellant's 
service medical records show that the appellant twisted his 
left knee in March 1964.  The records also reflect that in 
July 1966, the appellant underwent a left medial meniscectomy 
and chondroplasty of the medial femoral condyle.  The 
appellant's September 1970 VA examination shows that at that 
time, the appellant had a full range of motion and mild to 
moderate relaxation of the medial collateral ligament.  The 
RO assigned a 10 percent disabling rating under Diagnostic 
Code 5259.  

Private medical records from St. John's Hospital, from August 
to October 1983, reflect that in August 1983, the appellant 
was treated after complaining of left knee pain.  An x-ray of 
his left knee was interpreted as showing degenerative joint 
disease in both compartments with genu-varum.  The records 
also reflect that in September 1983, the appellant was 
diagnosed with internal derangement of the left knee.  
According to the records, he subsequently underwent 
arthroscopy of his left knee, debridement of the anterior 
synovium, and drilling of the femoral condyle.  The 
appellant's postoperative diagnosis was of a lateral condyle 
defect of the left knee, absent anterior cruciate ligament 
and medial meniscus.  

In a November 1983 rating decision, the RO determined that, 
based on the St. John's medical records, the appellant was 
entitled to a temporary 100 percent evaluation under 
Paragraph 30 for convalescence following surgery to the knee, 
from September to October 1983.  The RO further indicated 
that from November 1983, the appellant's permanent 10 percent 
disabling rating under Diagnostic Code 5257-5259 would be 
reinstated.  

In October 1990, the appellant, through his representative, 
requested an increased rating for his left knee disability.  
At that time, he submitted a private medical record from 
D.D.H., M.D., and an attached x-ray report, both dated in 
September 1990.  The record reflects that at that time, the 
appellant was treated after complaining of chronic left knee 
pain.  The appellant gave a history of his left knee 
disability, and he stated that at present, he had left knee 
swelling and pain.  The physical examination showed that the 
appellant had medial and lateral instability secondary to the 
menisci being gone.  There was a swollen Baker's cyst on the 
medial aspect of the left knee.  The x-ray of the appellant's 
left knee was interpreted as showing moderately advanced 
degenerative changes to the knee.  Following the examination 
and a review of the x-ray, Dr. H. diagnosed the appellant 
with the following:(1) severe arthritis of the left knee, and 
(2) large, swollen, tender Baker's cyst of the left knee.  

Private medical records from L.C.M., M.D., from November 1990 
to February 1991, show intermittent treatment for the 
appellant's left knee disability.  The records show that in 
November 1990, the appellant was treated after complaining of 
chronic left knee pain, locking and catching, and 
instability.  At that time, he was diagnosed with post 
meniscectomy osteoarthritis and anterior cruciate deficiency 
of the left knee.  

An operative report from St. Luke's Regional Medical Center 
reflects that in November 1990, the appellant underwent a 
left knee arthroscopy and debridement.  At that time, his 
postoperative diagnosis was of degenerative arthritis and 
anterior instability of the left knee.  

In November 1990, the appellant underwent a VA examination.  
At that time, he noted that he was eight days status post 
left knee arthroscopy.  The physical examination showed that 
the appellant was unable to flex his knee past 90 degrees, 
and he lacked five to ten degrees of extension.  The 
appellant had laxity of the medial and lateral collateral 
ligaments.  The impression was of moderately severe 
degenerative arthritis of the left knee.  

In an April 1991 rating decision, the RO determined that 
based on private medical records from St. Luke's Regional 
Medical Center, the appellant was entitled to a temporary 100 
percent disabling rating under Paragraph 30 for convalescence 
following knee surgery, which occurred in November 1990.  In 
addition, the appellant's permanent rating was increased from 
10 percent to 20 percent disabling under Diagnostic Code 
5257.  

Private medical records from St. Luke's Regional Medical 
Center show that on August 3, 1992, the appellant underwent a 
total left knee arthroplasty.  According to the Operative 
Report, the patella was cemented and "the rest" were 
cementless.  The appellant's postoperative diagnosis was of 
end stage degenerative arthritis of the left knee.  

In a September 1992 rating action, the RO recharacterized the 
appellant's service-connected status post left medial 
meniscectomy as residuals of a total left knee replacement.  
At that time, the RO granted the appellant a temporary total 
rating from August 3, 1992 to September 30, 1993, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  The RO further 
indicated that the appellant's permanent rating was increased 
from 20 percent to 30 percent disabling under Diagnostic Code 
5055, effective from October 1, 1993.  

In October 1993, the appellant underwent a VA examination.  
At that time, he gave a history of his left knee disability 
and related surgeries.  He stated that at present, he had 
chronic left knee pain, and he felt as if his joint was 
loose.  The appellant noted that his left knee disability 
interfered with his ability to play sports, and that he had 
to ride a stationery bike for fitness.  According to the 
appellant, he had worked as a law enforcement officer at the 
U.S. Marshall's Office, and currently, he was studying 
criminal justice at Boise State University.  

The physical examination showed that the appellant walked 
with a slight limp.  There was surgical scarring anterior to 
the left knee joint, and there was marked crepitation on 
passive range of motion of the patella.  There was also 
marked crepitation with any lateral pressure, medial or 
lateral to the knee.  The appellant was able to completely 
extend the knee and flex it to 120 degrees.  An x-ray of the 
left knee was interpreted as showing a total knee 
arthroplasty which was in place without apparent 
complication.  Following the physical examination and a 
review of the x-ray, the examining physician diagnosed the 
appellant with the following: (1) status post trauma of the 
left knee, active duty 1963 with two arthroscopic surgeries 
since that time, (2) status post total left knee replacement 
in 1992, and (3) status partial dysfunction of the left knee 
secondary to the total left knee replacement.  

In a December 1993 rating decision, the RO assigned a 30 
percent disabling rating under Diagnostic Code 5055 for the 
appellant's service-connected residuals of a total left knee 
replacement.  At that time, the RO stated that in light of 
the appellant's August 1992 surgery for a total left knee 
replacement, the appellant had been granted a temporary total 
rating for the period from August 3, 1992 to September 30, 
1993, followed by a 30 percent disabling rating pending re-
examination to determine residual disability.  The RO 
indicated that upon a review of the appellant's October 1993 
VA examination, it was determined that the appellant's 
service-connected left knee disability was chiefly 
characterized by complaints of pain with objective findings 
of marked crepitus, slight limitation of motion, and an 
altered gait.  In light of the above, the RO assigned a 30 
percent disabling rating for the appellant's service-
connected residuals of a total left knee replacement.  

In May 1994, a hearing was conducted at the RO.  At that 
time, the appellant stated that he had chronic left knee pain 
and discomfort.  (T.6).  According to the appellant, at 
times, his pain was severe.  (Id.).  He testified that he had 
a full 120 degree range of motion with his left leg, and that 
that was the most that he could obtain with his implant.  
(T.2).  The appellant stated that he had pain in the lower 
portion of the implant, and that the pain would shoot down 
the outside of his left leg.  (T.3).  According to the 
appellant, his implant affected his balance and his ability 
to walk, and on one occasion, he fell.  (Id.).  The appellant 
noted that his surgery had caused him to curtail his 
activities, and that his lifestyle had changed dramatically.  
(Id.).  He reported that because he could no longer run, 
climb, or crawl, he failed to meet the physical requirements 
for his job as a law enforcement officer at the U.S. 
Marshall's Office, and that his employer requested that he 
retire.  (T.3,4).  The appellant revealed that he had worked 
at the U.S. Marshall's Office for 27 years.  (T.4).  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Boise, Idaho, from June to July 1994, show 
intermittent treatment for the appellant's left knee 
disability.  The records reflect that in July 1994, the 
appellant was treated after complaining of pain in his left 
knee joint.  The appellant also complained of severe 
intermittent pain at his anterior tibial muscle.  The 
examiner noted that the appellant's range of motion was 
within normal limits, but that his strength in his quadriceps 
was in the fair range.  The examiner further stated that the 
appellant had a noticeable limp.  According to the examiner, 
the appellant appeared upset about his knee, but he admitted 
that he had not been performing any of the specific knee 
exercises that he had been instructed to perform.  The 
examiner recommended that the appellant be instructed in 
basic physical therapy exercises for strengthening his 
quadriceps and hamstring.  The records also reflect that the 
appellant received injections in order to help relieve his 
pain.  

In June 1994, the appellant underwent a VA examination.  At 
that time, he stated that his knee had never been as good as 
it was prior to his knee replacement surgery.  He indicated 
that his knee had improved in 1993, but that recently, the 
pain had become more severe.  The appellant described the 
pain in the upper portion of the joint as generalized, but he 
noted that he had severe intermittent pain along the 
proximal, lateral area of about 10 inches which was over the 
muscle mass of the anterior tibial and long extensors of the 
toes.  According to the appellant, the pain was burning and 
"knifelike," and during flare-ups, he was unable to walk 
and had to rest until it went away.  

The physical examination showed that the appellant had fair 
stability of the left knee.  The anterior cruciate was loose 
which according to the examining physician was common with 
most total knee replacements.  The appellant was exquisitely 
tender over the tibiofibular joint anteriorly, and according 
to the examiner, he could almost reproduce the pain that the 
appellant had in the anterolateral aspect of the proximal 
leg.  In light of the above, the examiner indicated that he 
injected the appellant with a steroid, and that following the 
injection, the appellant's pain had subsided.  The examiner 
reported that he was unsure as to whether or not the pain was 
going to totally subside.  An x-ray was taken of the 
appellant's left knee and it was interpreted as showing no 
definite evidence of loosening.  The x-ray was compared with 
an October 1993 x-ray, and it was noted that the prosthesis 
appeared unchanged in alignment and position.  

In August 1994, the appellant underwent a VA examination.  At 
that time, the appellant gave a history of his left knee 
disability and related surgeries.  The appellant stated that 
at present, he had chronic left knee pain and a weak left 
leg.  He indicated that he was having pain in the left upper 
outer aspect of the left calf which appeared without warning.  
The appellant noted that he had some pain at night, but that 
he was able to sleep quite well. 

The physical examination showed that the appellant walked 
with a limp favoring the left leg.  The examining physician 
noted that the appellant did not completely extend his left 
knee when walking.  There was a mild deformity in the 
appearance of the anterior portion of the left knee.  The 
appellant was unable to squat because of his left knee, and 
on manipulation of the left knee, there was a "popping."  
Range of motion of the left knee included left knee extension 
which was to zero degrees and flexion which was to 126 
degrees.  There was pain on range of motion of the left knee.  
The drawer's sign of the left knee was positive, and there 
was lateral instability of the left knee.  There was atrophy 
of the left quadriceps, and the appellant was able to stand 
on both of his toes and heels without difficulty.  The left 
leg was tested at the knee for flexion and extension, and 
there was mild weakness against moderate resistance on both 
flexion and extension.  The diagnosis was of a left total 
knee replacement, with residual pain involving the left knee, 
and mild to moderate weakness of extension and flexion of the 
left knee, with atrophy of the left quadriceps.  It was the 
examiner's opinion that the appellant's impairment was 
moderate.  

Outpatient treatment records from the Boise VAMC, from 
September to December 1994, show intermittent treatment for 
the appellant's left knee disability.  The records reflect 
that in October 1994, the appellant was treated for his left 
knee, tibia and fibula joint problem.  At that time, it was 
noted that the appellant had had two injections with 
improvement both times.  The records further show that in 
December 1994, the appellant was treated for his left knee 
disability.  At that time, he noted that he was not in too 
much pain, and that he did not need an injection.  

In January 1999, the appellant underwent a VA examination.  
At that time, the appellant stated that he was working as a 
security manager for the state of Idaho.  The appellant 
indicated that he was a supervisor and in charge of security 
at the Capital Mall.  He reported that although he had a 
slight limp and had to do a lot of walking on the job, he was 
able to do so without difficulty.  According to the 
appellant, at times, he would develop sudden extreme pain in 
the lateral aspect of the knee, and it would "seize up."  
The appellant noted that he would then sit for a few minutes 
until the pain subsided.  He indicated that his flare-ups 
occurred several times a week.  

The physical examination showed that the appellant walked 
without a limp.  The appellant had a full range of extension 
to zero degrees, and flexion was to 135 degrees.  He had 12 
degree medial flexion and four degree lateral flexion with 
passive range of motion testing.  In the sitting position 
with the knee flexed, the examiner noted that he could 
"anterior displace" the appellant's leg approximately 10 
millimeters.  The appellant was able to do a half squat 
without difficulty.  The diagnosis was of status post total 
left knee replacement with excellent postoperative results.  
An x-ray, which was taken of the appellant's left knee, was 
interpreted as showing status post left total knee 
arthroplasty without detectable complications.  







II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected left knee 
disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) recently considered the question of functional loss 
as it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Board notes that in this case, the appellant's left knee 
disability, once characterized as status post left medial 
meniscectomy, is currently characterized as status post total 
left knee replacement, and has been evaluated under 
Diagnostic Code 5055.  Prior to September 1992, the 
appellant's left knee disability had been rated under 
Diagnostic Code 5257.  Diagnostic Code 5257 provides for the 
evaluation of the knee and other impairment of the knee, to 
include recurrent subluxation and lateral instability.  A 10 
percent rating is warranted for slight impairment.  Ratings 
of 20 and 30 percent are warranted for moderate and severe 
impairment, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  

The Board observes that following the appellant's surgeries 
and left knee replacement, he received an increased 
evaluation for his service-connected left knee disability in 
a September 1992 rating action.  At that time, the RO granted 
the appellant a temporary total rating from August 3, 1992 to 
September 30, 1993, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  The RO further indicated that the appellant's 
permanent rating was increased from 20 percent to 30 percent 
disabling under Diagnostic Code 5055, effective from October 
1, 1993.  

Diagnostic Code 5055 for a knee replacement indicates that a 
100 percent rating applies for one year following 
implantation of the prosthesis.  Following the one-year 
period, a 60 percent rating applies if the replacement 
resulted in chronic residuals consisting of severe painful 
motion or weakness in the affected extremity. If the 
implantation results in intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
A minimum rating of 30 percent applies to any knee 
replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (1998).  

Under Diagnostic Code 5256, ankylosis of the knee in full 
extension or in slight flexion between zero and 10 degrees 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that limitation be limited to 
10 degrees, and a 20 percent evaluation requires that 
limitation be limited to 15 degrees.  In addition, a 30 
percent evaluation requires that limitation be limited to 20 
degrees, and a 40 percent evaluation requires that limitation 
be limited to 30 degrees.  A 50 percent evaluation requires 
that limitation be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

Under Diagnostic Code 5262, a 20 percent disability rating is 
provided for malunion of the tibia and fibula, with moderate 
knee or ankle disability.  Malunion of the tibia and fibula 
with marked knee or ankle disability warrants a 30 percent 
evaluation.  Nonunion of the tibia and fibula, with loose 
motion, requiring a brace, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).

To summarize, the appellant contends that the RO erred in not 
granting the benefit sought.  The appellant maintains that 
the 30 percent disabling rating is not high enough for the 
amount of disability that he experiences because of his left 
knee disability.  He maintains that he has chronic left knee 
pain and occasional instability.  According to the appellant, 
his left knee disability prevents him from playing sports, 
and he has difficulty running, climbing, and crawling.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the appellant's complaints, to include 
chronic left knee pain, have been objectively indicated in 
the appellant's June and August 1994 VA examinations.  Such 
symptoms, the complaints of which the Board finds credible, 
must be considered in the assignment of the appropriate 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 
Vet. App. at 202, 206-7.  

In the instant case, the appellant has undergone surgeries 
for his left knee, including his total left knee replacement 
in August 1992.  The evidence of record shows that in October 
1993, he underwent a VA examination.  At that time, there was 
marked crepitation on passive range of motion of the patella, 
and there was also marked crepitation with any lateral 
pressure, medial or lateral to the knee.  The appellant was 
able to completely extend the knee and flex it to 120 
degrees.  The diagnosis was of status partial dysfunction of 
the left knee secondary to the total left knee replacement.  
In addition, in the appellant's June 1994 VA examination, the 
examiner noted that the appellant was exquisitely tender over 
the tibiofibular joint anteriorly.  In the appellant's August 
1994 VA examination, the appellant was unable to squat 
because of his left knee, and on manipulation of the left 
knee, there was a "popping."  Range of motion of the left 
knee included left knee extension, which was to zero degrees, 
and flexion, which was to 126 degrees.  There was pain on 
range of motion of the left knee, and there was lateral 
instability of the left knee.  The left leg was tested at the 
knee for flexion and extension, and there was mild weakness 
against moderate resistance on both flexion and extension.  
The diagnosis was of left total knee replacement, with 
residual pain involving the left knee, and mild to moderate 
weakness of extension and flexion of the left knee, with 
atrophy of the left quadriceps. 

In light of the above, the Board recognizes that the 
appellant's left knee pain and weakness have been objectively 
observed.  However, the Board notes that although the 
appellant has left knee pain and weakness, the examiner from 
the appellant's August 1994 VA examination still described 
the appellant's impairment as moderate.  In addition, the 
examiner also stated that the appellant had mild to moderate 
weakness of extension and flexion of the left knee.  
Moreover, in the appellant's most recent VA examination, in 
January 1999, the appellant had a full range of extension to 
zero degrees, with flexion to 135 degrees, and he was able to 
do a half squat without difficulty.  The diagnosis was of 
status post total left knee replacement with excellent 
postoperative results.  Furthermore, the Board observes that 
the outpatient treatment records from the Boise VAMC, from 
September to December 1994, show that the appellant was 
receiving injections in order to relieve his pain.  According 
to the records, in October 1994, the appellant noted that he 
had had two injections with improvement both times.  The 
records further show that in December 1994, the appellant 
indicated that he was not in too much pain, and that he did 
not need an injection.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5055.  In light of the above, the Board 
observes that limitation of extension of the left knee is not 
to a degree to warrant a 40 percent evaluation under 
Diagnostic Code 5261.  Moreover, the evidence of record is 
not clinically characteristic of ankylosis of the left knee 
in flexion between 10 and 20 degrees (Diagnostic Code 5256), 
or nonunion of the tibia and fibula, with loose motion, 
requiring a brace (Diagnostic Code 5262).  Therefore, the 
Board finds that the disability evaluation for the 
appellant's left knee disability is most appropriately 
evaluated as 30 percent disabling under Diagnostic Code 5055.  

The Board observes that it has also considered entitlement to 
an extraschedular evaluation, under the provisions of 
38 C.F.R. § 3.321(b)(1), for the appellant's left knee 
disability.  An extraschedular evaluation is for application 
when there is an unusual or exceptional disability picture so 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (1998).  The 
Board notes that, as previously stated, in the appellant's 
May 1994 hearing, he testified that because he could no 
longer run, climb, or crawl, he failed to meet the physical 
requirements for his job as a law enforcement officer at the 
U.S. Marshall's Office, and that his employer requested that 
he retire.  (T.3,4).  However, the Board observes that in the 
appellant's January 1999 VA examination, the appellant noted 
that he was currently employed as a security manager for the 
state of Idaho.  In addition, although the appellant stated 
that he had a slight limp and that he had flare-ups of 
extreme left knee pain which would subside after he sat down 
for a few minutes, he also reported that his job required a 
lot of walking and that he was able to walk without 
difficulty.  Therefore, in light of the above, the evidence 
does not show that the appellant's left knee disability has 
required frequent periods of hospitalization, or that it has 
created marked interference with his employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating is not warranted 
in this case.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for status post total left knee replacement.  







ORDER

Entitlement to an increased rating in excess of 30 percent 
for status post total left knee replacement is denied. 






		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

